November 15, 2007 2007 UAW - FORDU.S. HOURLY LABOR AGREEMENT 2007 UAW FORD U.S. HOURLY LABOR AGREEMENTOVERVIEW •Our plan remains the same: -Restructure the company; be profitable at lower volume andchanged mix -Accelerate product development and reduce manufacturingcomplexity -Secure financing; improve the balance sheet -Leadership and teamwork •We recognize the importance of working together with the UAWLeadership to find solutions to our business challenges •New labor agreement supports our plan, and will enable us toincrease our competitiveness in the United States.The majorelements of the agreement are: –Retiree Health Care / VEBA Trust –Wage and Benefit Changes –Operational Improvements SLIDE 1 2007 UAW FORD U.S. HOURLY LABOR AGREEMENT AGENDA •Overview •Retiree Health Care / VEBA Trust •Wages and Benefits •Job Security •Entry Level Wages and Benefits •Sourcing and Other Actions •Plants and Investment in New Products •Summary SLIDE 2 2007 UAW FORD U.S. HOURLY LABOR AGREEMENT RETIREE HEALTH CARE / VEBA TRUST OVERVIEW •The UAW and Ford have agreed that responsibility for providingretiree health care will permanently shift from Ford to a new retireeplan funded by a new independent VEBA trust •Incorporates 2005 Health Care Agreement •Agreement on retiree health care is subject to court approval andsatisfactory accounting treatment •Covers current retirees and active employees as of the effective dateof the 2007 contract and excludes all new hires •The labor agreement ensures that the UAW may not negotiate toincrease Ford funding or otherwise seek to obligate Ford to: −Provide additional contributions to the VEBA −Make any other payments for the purpose of providing retireehealth care −Provide retiree medical benefits through any other means SLIDE 3 2007 UAW FORD U.S. HOURLY LABOR AGREEMENT UAW-RELATED HEALTH CARE OBLIGATION Amount (Bils.) Total Worldwide OPEB at year-end 2006 $30.9 Less:U.S. Salaried OPEB(4.0) Remaining 2005 Mitigation VEBA Payments(0.1) U.S. Hourly Life Insurance(1.3) U.S. Non-UAW Hourly Health Care(0.3)Rest of World(2.2) UAW Hourly Health Care Obligation at year-end 2006$ 23.0 UAW Hourly Health Care Obligation at year-end 2007 (est.)$ 23.7 SLIDE 4 2007 UAW FORD U.S. HOURLY LABOR AGREEMENT INDEPENDENT VEBA TRUST VEBA FUNDING Transfer from Existing VEBA$3.8 Additional Up-Front Cash Funding2.7 Convertible Note (Face value)3.3 Second Lien Term Note (Face value)3.0 Deferred Payments*0.4 Total Contributions to VEBA$13.2 2008-2009 Payments* 2.4 Total $15.6 Less:2005 Health Care Agreement*(2.0) Total Incremental Funding$13.6 Note Funding Assumptions: •Trust asset returns of 9%, with risk borne by the VEBA plan participants •Ultimate health care trend rate of 5%, with risk borne by the VEBA plan participants •Standard actuarial assumptions * Present value discounted at 9% Amount (Bils.) SLIDE 5 2007 UAW FORD U.S. HOURLY LABOR AGREEMENT INDEPENDENT VEBA TRUST - NOTES •Terms of $3.3 billion convertible note: –5.75% interest paid semi-annually –Five-year final maturity from issuance on January 1, 2008 –Callable by Ford after year three with contingent “make whole” payment –Convertible for about 362 million shares of Ford common stock based on$9.20 conversion price; convertible at any time after issuance –Convertible Note may not be sold prior to District Court approval –Trust may not sell Ford common stock received upon conversion except:1) upon Ford exercising its Call Option, 2) during the three months prior tomaturity, or 3) when Ford stock price exceeds $11.04 –Trust may not sell in any one year period more than $1.84 billion principalamount of Convertible Note, or 200 million shares of Ford common stock –Registration rights •Terms of $3.0 billion second lien term note –9.5% interest paid semi-annually –10-year final maturity from issuance on January 1, 2008; 50% of principal paidon January 1, 2017 and January 1, 2018 –Pre-payable at par at any time –Collateral consists of assets pledged under our secured credit agreement –No registration rights SLIDE 6 2007 UAW FORD U.S. HOURLY LABOR AGREEMENT INDEPENDENT VEBA TRUST TIMING VEBA Trust •Temporary Asset Account (TAA) EstablishedJan. 1, 2008 •Effective Date District Court ApprovalEstimated and SEC pre-clearance reviewThird Qtr. 2008 •Implementation Date TAA Transferred Estimated to New VEBA TrustJan. 1, 2010 Benefit Payments •Ford Responsibility2008 - 2009 •VEBA Trust ResponsibilityJan. 1, 2010 Forward SLIDE 7 2007 UAW FORD U.S. HOURLY LABOR AGREEMENT INDEPENDENT VEBA TRUST ACCOUNTING TREATMENT •The Agreement is subject to obtaining SEC pre-clearance ofaccounting treatment •We anticipate negative plan amendment accountingtreatment obligation reduced and recognized in incomeover time •Accounting treatment would commence as of District Courtapproval SLIDE 8 2007 UAW FORD U.S. HOURLY LABOR AGREEMENT INDEPENDENT VEBA TRUST CASH AND PROFIT EFFECT •Ongoing annual net cash flow benefit is about$1 billion, including health care savings of $1.6 billion •Excluding interest on the convertible note, the net annualcash flow benefits would be about $1.2 billion •Ongoing annual health care expense is reduced by about$2 billion (subject to final valuation assumptions) SLIDE 9 2007 UAW FORD U.S. HOURLY LABOR AGREEMENT AGENDA •Overview •Retiree Health Care / VEBA Trust •Wages and Benefits •Job Security •Entry Level Wages and Benefits •Sourcing and Other Actions •Plants and Investment in New Products •Summary SLIDE 10 2007 UAW FORD U.S. HOURLY LABOR AGREEMENT WAGES AND BENEFITS •No base wage increases lump sum payment of $3,000 in 2007 and annualpayouts in 2008 through 2010 averaging $2,200 - $3,000 •COLA reduced with increased diversions retained by Ford to partly offsethealth care increases for active employees and VEBA contributions •Pension Modifications: –Basic monthly benefit increases for both current and future retirees »Current:$2.00 increase per year of credited service »Future:$2.65 increase per year of credited service »Modest increases to “30 & Out”, survivor and other benefits –Current retirees granted lump-sum payments of a maximum of $700 peryear over life of agreement –Modifications estimated to increase year-end 2007 pension obligation by$1.4 billion SLIDE 11 2007 UAW FORD U.S. HOURLY LABOR AGREEMENT WAGES AND BENEFITS PENSION FUND UPDATE Ford UAW Retirement Plan Funded Status Funded Status U.S. GAAP (Bils.) Pension Assets $ 24.2 $24.3 Benefit Obligations (24.4) (24.9) Surplus / (Shortfall) $ (0.2)$ (0.6)* * Reflects negotiated contract changes of $1.4B, estimated year-end 2007 8.5% asset returns and estimated year-end 2007 6% discount rate SLIDE 12 2007 UAW FORD U.S. HOURLY LABOR AGREEMENT AGENDA •Overview •Retiree Health Care / VEBA Trust •Wages and Benefits •Job Security •Entry Level Wages and Benefits •Sourcing and Other Actions •Plants and Investment in New Products •Summary SLIDE 13 2007 UAW FORD U.S. HOURLY LABOR AGREEMENT JOB SECURITY •The UAW and Ford have negotiated a new Job Security Program (JSP)to allow the company to align employment levels with market demand: –The UAW has agreed to additional buyout programs to support thebusiness going forward –Employees in protected status will receive job security benefitsunless within two years the Company offers the employee a joboutside the immediate geographical area, as follows: »One job offer for employees at presently closed facilities, or »Two job offers for all other protected employees; »If these conditions are not met within two years, the employeewill remain in protected status until one additional offer is made –New program requires mandatory decision-making; employees willhave limited choices for placement at available open locations –Elimination of contractual language requiring minimum employmentlevels SLIDE 14 2007 UAW FORD U.S. HOURLY LABOR AGREEMENT ENTRY LEVEL WAGES AND BENEFITS •New Entry Level wage classification, starting at $14.20 and growing to$15.34 per hour (approximately 50% of current wages) •Initially, all new, full-time hiring will be at Entry Level, up to a maximum of20% of the total U.S. hourly workforce, providing significant flexibility inmanpower planning –Future insourced work will be additive to the 20% maximum –In addition, all personnel at the Rawsonville and Sterling Plants can beincrementally hired as Entry Level •Revised benefit structure for all new hires: –Cash balance pension plan vs. traditional defined benefit pension plan –Higher cost share for active health care coverage –Defined contribution health care account in lieu of post-retirementhealth care plan •New Long-Term Supplemental employee category allows for theiremployment up to one year at Entry Level wages SLIDE 15 2007 UAW FORD U.S. HOURLY LABOR AGREEMENT ENTRY LEVEL WAGES AND BENEFITS Entry Level Base Wage$14.20 / Hour Active Health care15% employee cost share, $300 - $600 flexible spending account Retiree Health care$1.00 / Hour 401K contribution PensionCash balance plan @ 6.4% Entry Level “All In” Cost / Hour$26-$31 / Hour Memo:2008 “All In” (Incl. OPEB)$82 / Hour2008 “All In” (Excl. OPEB)$60 / Hour •Entry Level wages and benefits represent an improvement of about 50%in our “All In” hourly manufacturing cost (excluding OPEB) SLIDE 16 2007 UAW FORD U.S. HOURLY LABOR AGREEMENT SOURCING AND OTHER ACTIONS •Sourcing: –Housekeeping and janitorial functions at all facilities will becontracted out –Competitive Entry Level wages and other operational changes willenable the insourcing of new work, including sub-assembly andsequencing operations •Other Operational Agreements: –New national attendance program builds on the successful effortsalready underway with many plant COAs –Consolidation of skilled trades classifications (358 to 22 trades) –Flexibility in scheduling mass-to-tag relief –Improved ability to schedule additional production on Saturdays SLIDE 17 2007 UAW FORD U.S. HOURLY LABOR AGREEMENT PLANT PLANS •The Company’s recovery plan assumed 16 North American plantclosures; the following 10 of which have been announced: PlantStatus –St. Louis AssemblyClosed –Atlanta AssemblyClosed –Wixom AssemblyClosed –Windsor CastingClosed –Norfolk AssemblyClosed –Maumee StampingClosed –Essex EngineScheduled to idle in 2007 –Batavia TransmissionScheduled to close in 2008 –Twin CitiesAssemblyScheduled to close in 2009 –Cleveland CastingScheduled to close in 2010 •The plan included sale or closure of all ACH facilities SLIDE 18 2007 UAW FORD U.S. HOURLY LABOR AGREEMENT PLANT PLANS •The following five plants that we had previously planned to idle will remain openthrough the life of the contract: –Louisville Assembly –Wayne Stamping –Wayne Assembly –Rawsonville –Dearborn Diversified Manufacturing •The Company no longer plans to build a new North American low-cost assemblyplant. •We now plan to retain one more assembly plant than was specified in the WayForward Acceleration Plan •We agreed on a business case to keep Rawsonville and Dearborn Diversified opengiven the positive impact of the Entry Level agreement •Separately, Twin Cities Assembly Plant, which was scheduled to idle in 2008, will beextended one year and closed in 2009; and Cleveland Casting will also be extendedone year and closed in 2010 •The Company retains the flexibility to adjust capacity based on business conditionsand market demand SLIDE 19 2007 UAW FORD U.S. HOURLY LABOR AGREEMENT INVESTMENT IN NEW PRODUCTS AND PLANTS •The new contract builds on the success of our existingCompetitive Operating Agreements •These agreements, along with a more competitive labor costmodel, enable investment in our U.S. plants −Five new flexible body shops in our assembly plants(providing far greater manufacturing capability and flexibility) −Commitment for new investment in our stamping plants •The use of shared global platforms, and the resulting productdevelopment efficiencies, will enable the introduction of newproducts within existing spending plans SLIDE 20 North America Straight-Time Manned Capacity (Millions - Annualized) 4Q 2005 3Q 2007 4Q 2006 2011 / 2012 2007 UAW FORDU.S. HOURLY LABOR AGREEMENT ASSEMBLY CAPACITY 2008 Assembly Plant Cost Structure •Hourly Labor75% •Salaried Labor10 •Spending-Related5 •Overhead / Other10 Total100% Target 100% Utilization Pct. SLIDE 21 2007 UAW FORD U.S. HOURLY LABOR AGREEMENT AGENDA •Overview •Retiree Health Care / VEBA Trust •Wages and Benefits •Job Security •Entry Level Wages and Benefits •Sourcing and Other Actions •Plants and Investment in New Products •Summary SLIDE 22 2007 UAW FORD U.S. HOURLY LABOR AGREEMENT FINANCIAL SUMMARY Retiree Health Care / VEBA Trust+ Wages and Benefits (Existing Personnel)Neutral Job Security Program Enabler Entry Level Wages + Sourcing and Other Actions + Investment + Impact on PresentRecovery Plan SLIDE 23 2007 UAW FORD U.S. HOURLY LABOR AGREEMENT SUMMARY •The new 2007 UAW-Ford contract will aid the delivery of our keypriorities •Significantly improves Ford’s competitiveness and allows theCompany to continue to pursue its restructuring efforts •The contract’s operational improvements will allow the companyto increase manufacturing flexibility and accelerate new productdevelopment •The new VEBA Trust will reduce on-going costs and strengthenFord’s balance sheet •It is clear evidence of our ability to work together as one team •In summary, this agreement will help us remain on track todeliver our key business and financial goals over the next fewyears SLIDE 24 We cannot be certain that any expectation, forecast or assumption made by management in preparing forward-looking statements will prove accurate, or that any projection will be realized.It is to be expected that there may be differences between projected and actual results.Our forward-looking statements speak only as of the date of their initial issuance, and we do not undertake any obligation to update or revise publicly any forward-looking statement, whether as a result of new information, future events, or otherwise.For additional discussion of these risks, see "Item 1A. Risk Factors" in our 2006Form 10-K Report. SAFE HARBOR Risk Factors Statements included or incorporated by reference herein may constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Forward-looking statements are based on expectations, forecasts and assumptions by our management and involve a number of risks, uncertainties, and other factors that could cause actual results to differ materially from those stated, including, without limitation: · Continued decline in market share; · Continued or increased price competition resulting from industry overcapacity, currency fluctuations or other factors; · An increase in or acceleration of market shift away from sales of trucks, sport utility vehicles, or other more profitable vehicles, particularly in the United States; · A significant decline in industry sales, particularly in the United States or Europe, resulting from slowing economic growth, geo-political events or other factors; · Lower-than-anticipated market acceptance of new or existing products; · Continued or increased high prices for or reduced availability of fuel; · Currency or commodity price fluctuations; · Adverse effects from the bankruptcy or insolvency of, change in ownership or control of, or alliances entered into by a major competitor; · Economic distress of suppliers that has in the past and may in the future require us to provide financial support or take other measures to ensure supplies of components or materials; · Labor or other constraints on our ability to restructure our business; · Work stoppages at Ford or supplier facilities or other interruptions of supplies; · Single-source supply of components or materials; · Substantial pension and postretirement health care and life insurance liabilities impairing our liquidity or financial condition; · Worse-than-assumed economic and demographic experience for our postretirement benefit plans (e.g., discount rates, investment returns, and health care cost trends); · The discovery of defects in vehicles resulting in delays in new model launches, recall campaigns or increased warranty costs; · Increased safety, emissions (e.g., CO2), fuel economy, or other (e.g., pension funding) regulation resulting in higher costs, cash expenditures, and/or sales restrictions; · Unusual or significant litigation or governmental investigations arising out of alleged defects in our products or otherwise; · A change in our requirements for parts or materials where we have entered into long-term supply arrangements that commit us to purchase minimum or fixed quantities of certain parts or materials, or to pay a minimum amount to the seller ("take-or-pay" contracts); · Adverse effects on our results from a decrease in or cessation of government incentives; · Adverse effects on our operations resulting from certain geo-political or other events; · Substantial negative Automotive operating-related cash flows for the near- to medium-term affecting our ability to meet our obligations, invest in our business or refinance our debt; · Substantial levels of Automotive indebtedness adversely affecting our financial condition or preventing us from fulfilling our debt obligations (which may grow because we are able to incur substantially more debt, including additional secured debt); · Inability of Ford Credit to access debt or securitization markets around the world at competitive rates or in sufficient amounts due to additional credit rating downgrades, market volatility, market disruption or otherwise; · Higher-than-expected credit losses; · Increased competition from banks or other financial institutions seeking to increase their share of financing Ford vehicles; · Changes in interest rates; · Collection and servicing problems related to finance receivables and net investment in operating leases; · Lower-than-anticipated residual values or higher-than-expected return volumes for leased vehicles; and · New or increased credit, consumer or data protection or other regulations resulting in higher costs and/or additional financing restrictions. We cannot be certain that any expectation, forecast or assumption made by management in preparing forward-looking statements will prove accurate, or that any projection will be realized.It is to be expected that there may be differences between projected and actual results.Our forward-looking statements speak only as of the date of their initial issuance, and we do not undertake any obligation to update or revise publicly any forward-looking statement, whether as a result of new information, future events, or otherwise.For additional discussion of these risks, see "Item 1A. Risk Factors" in our 2006Form 10-K Report. SLIDE 25
